Title: To John Adams from Richard Rush, 5 August 1813
From: Rush, Richard
To: Adams, John



Dear Sir,
Washington August 5. 1813.

I have taken the liberty to copy for your eye the enclosed lines, written by St George Tucker of Virginia, on being asked why he had ceased to court the inspirations of the muse. They struck me as very touching and beautiful both as to sentiment and manner. If you have not seen them before, perhaps they may afford you a few minutes  pleasure; and the hope that they may do so has induced me to copy and send them. I preserved a newspaper of last winter containing them, and laid my hands upon it yesterday. I intended them originally for my father, who I knew who would have been pleased with them; but alas. he never saw them. May I also, with my respectful compliments, ask of Mrs Adams to read them.
I hope, Sir, your health keeps good and that all the faculties of your body continue to serve you as do those of your mind. Often have I heard my father express a wish that, while in retirement, you would not forget your country, although your country may perhaps in some things, and for the mere moment, have forgotten you; that you might find leisure to give her some other work upon her publick affairs in addition to those she already has, and which she will prize at a remote age, charged with the further treasures of your knowledge and the still riper reflections of your wisdom. Our country, relative to a nations age, is still a mere infant requiring all its steps to be guided; and although the voice of an oracle itself might chance to be unheeded at the moment is spoke yet wisdom is not of a day. It might be a seed to flourish with good fruit in future times.
But I forbear to say any more, begging only that you will allow me to tender to you my unchangeable devotion and respect.

Richard Rush